DETAILED ACTION
This is the First Office Action on the Merits based on the 17/079,794 application filed on 05/19/2022 and which claims as originally filed have been considered in the ensuing action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2020/0047050 A1) in view of Davis et al (US 2009/0005224 A1).
Regarding claim 1: Tsai discloses a foldable treadmill (see annotated in FIG.6, the foldable treadmill is a treadmill that has a cover folded over the treadmill) comprising: 
a working base (base 10, see annotation in FIG.6); 
a cover (cover 20, see annotation in FIG.6) pivotally connected with the working base (Para [0028] “The cover 20 has a side pivotally mounted on a side of the base 10”); 
a walking belt (belt 35, see FIG.6) mounted on the working base (Para [0029] “a rotary belt 35 that is rotated on the base 10”); 
a support board (platform structure, see FIG.6) arranged in the walking belt (see FIG.6); 
a handle unit (two handle units include the annotated upright and the annotated first handle, see annotated in FIG.6) mounted on the working base (see FIG.6); and 
a front support rack (see annotated in FIG.6) mounted on the cover (see FIG.6); 
wherein: 
the working base (base 10, see annotation in FIG.6) is a platform (see FIG.6) placed on a plane (horizontal plane, see FIG.6); 
the working base (base 10, see annotation in FIG.6) has a top (see annotation in FIG.6) provided with a first receiving groove (see annotation in FIG.6); 
the cover (see annotation in FIG.6) has a side pivotally connected with a side of the working base (Para [0028] “The cover 20 has a side pivotally mounted on a side of the base 10”); 
the cover (see annotation in FIG.6) is pivotable relative to the working base to open or cover the top of the working base (Para [0031] “The cover 20 is pivoted relative to the base 10 to open or close a top face of the base 10”); 
the cover (see annotation in FIG.6) has an inner face provided with a second receiving groove (receiving recess 22, see annotated in FIG.6); 
the walking belt (belt 35, see FIG.6) is rotatably mounted on the working base (Para [0029] “a rotary belt 35 that is rotated on the base 10”); 
the handle unit  (see annotated in FIG.6) are removably received in the first receiving groove of the working base (see FIG.6); 
the handle unit includes an upright (see annotated in FIG.6) pivotally connected with the working base (Para [0036] “The hand working unit 31 is pivotally connected with the base 10”), and a first handle (see annotated in FIG.6) pivotally connected with the upright (Para [0036] “The hand working unit 31 is folded and received in the receiving slot 11 of the base 10, or unfolded and extended outward from the receiving slot 11 of the base 10.”); 
the handle unit is movable relative to the working base (Para [0036] “The hand working unit 31 is folded and received in the receiving slot 11 of the base 10, or unfolded and extended outward from the receiving slot 11 of the base 10.”); 
the first handle is movable relative to the upright (see FIGS. 5-6); 
the front support rack (see annotation in FIG.6) is pivotally connected with the cover (see annotation in FIG.6) and received in the second receiving groove (receiving recess 22, see annotated in FIG.6) of the cover; and 
the front support rack is movable relative to the working base (see FIGS. 5-6).

    PNG
    media_image1.png
    885
    743
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    916
    1096
    media_image2.png
    Greyscale


Tsai does not specifically disclose at least two rollers arranged in the walking belt; 
two handle units mounted on the working base;
the working base has a top provided with two first receiving grooves;
the two handle units are removably received in the two first receiving grooves of the working base; 
each of the two handle units includes an upright pivotally connected with the working base, and a first handle pivotally connected with the upright; 
each of the two handle unit is movable relative to the working base.

Davis et al teach at least two rollers (Davis, see annotated in FIG.2) arranged in the walking belt (Davis, see annotated in FIG.2); 
two handle units (Davis, see annotated in FIG.2) mounted on the working base (Davis, see annotated in FIG.2);

    PNG
    media_image3.png
    806
    928
    media_image3.png
    Greyscale


Tsai in view of Davis teach the working base (Tsai, base 10, see annotation in FIG.6) has a top (Tsai, see annotation in FIG.6) provided with two first receiving grooves (the receiving slot 11 of Tsai as modified by Davis can be two slots);
the two handle units (Davis, see annotated in FIG.2) are removably (Davis, the handle units can be disassembled, Para [0005] “the disassembled treadmill needs to be assembled in the exercise area by the distributor or by the consumer, which is undesirable”) received in the two first receiving grooves (the receiving slot 11 of Tsai as modified by Davis can be two slots) of the working base; 
each of the two handle units (Davis, see annotated in FIG.2) includes an upright (Tsai, see annotation in FIG.6) pivotally connected with the working base (Tsai, see annotation in FIG.6), and a first handle (Tsai, see annotation in FIG.6) pivotally connected with the upright (Tsai, see annotation in FIG.6);
each of the two handle unit (Davis, see annotated in FIG.2) is movable relative to the working base (Tsai, see annotation in FIG.6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the belt of Tsai to include the at least two rollers, as taught in Tsai, for the purpose of allowing the belt to rotate and support the user during exercise. It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the working base of Tsai to duplicate the handle units and the first receiving slot, as taught in Davis (Davis teach the asymmetry and duplicate of the left and right handle units and the left and right sides of the working base) for the purpose of providing stability and structural support to the device and allowing the user to maintain balance by grasping on the left and right handle units. 

Regarding claim 2: Tsai disclose wherein the front support rack is provided with an electronic instrument (electronic instrument 33, see FIG.6).

Regarding claim 3: Tsai in view of Davis teach wherein a drive motor (Davis, drive motor 142, ) mounted on the working base (see FIG.2); 
wherein the drive motor drives and rotates the at least two rollers which drives and rotates the walking belt. (Davis, the drive motor 142, Para [0048] “The drive motor 142 may be energized to rotate the roller 138 and the endless belt 140 to facilitate walking, running, etc. on the endless belt 140 and exercise surface E at a selected speed.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the working base of Tsai to have the drive motor that drives and rotates the at least two rollers, as taught in Davis, for the purpose of facilitate walking, running, etc. (Davis, Para [0048] “The drive motor 142 may be energized to rotate the roller 138 and the endless belt 140 to facilitate walking, running, etc. on the endless belt 140 and exercise surface E at a selected speed.”)

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784